DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 4/18/2022.  Claims 1-17 are now pending. 
Allowable Subject Matter

3.	Claims 1-17 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Devraj et al. (WO 2015155703, also US 2018/0177723).
Devraj et al. disclose a method for preparing a stable nanodispersion comprising: mixing a dispersed phase, a dispersion medium and a surface active agent, wherein the dispersed phase comprises of a bioactive compound and wherein the dispersion medium comprises of a nanodispersion stabilizing vehicle base component (claim 13).
Thus, Devraj et al. do not teach or fairly suggest the claimed method of preparing a dispersion comprising a continuous hydrophilic phase and a lipophilic phase dispersed in the continuous hydrophilic phase in the form of nanometric particles, the method comprising: preparing a mixture comprising a hydrophilic compound and a rheology-modifying compound of the hydrophilic compound, and adding a lipophilic compound in the continuous hydrophilic phase, wherein the continuous hydrophilic phase comprises the hydrophilic compound and the rheology-modifying compound, and the rheology-modifying compound is an anionic copolymer.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762